Appeal from a judgment (denominated order) of the Supreme Court, Monroe County (Kenneth R. Fisher, J. ), entered September 20, 2006 in an action pursuant to RPAPL article 15. The judgment, insofar as appealed from, granted in part plaintiffs’ motion for summary judgment.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in the decision at Supreme Court. Present— Scudder, EJ., Gorski, Centra, Lunn and Peradotto, JJ.